                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            CASE NO.: 5:20-CV-000462-M

MARK DAWSON,              )
    Plaintiff,            )
                          )
      V.                  )                                  ORDER
                          )
THE LINCOLN NATIONAL LIFE )
INSURANCE COMPANY,        )
      Defendant.          )


       This matter is before the court on the parties ' Joint Motion to Stay the Litigation [DE-5].

UPON CONSIDERATION WHEREOF AND FOR GOOD CAUSE SHOWN, it is hereby

ORDERED as follows: the court shall stay the litigation until Plaintiff receives a determination

related to his recently filed application with Defendant for benefits under the Group LTD Policy.

Upon completion of the claim for LTD benefits, Plaintiff intends to move to amend his

Complaint to include additional allegations related to the LTD benefits.


                                     j
       SO ORDERED this        2-"3       day of October, 2020.




                                                      a 1E/11µ,a1
                                                      RICHARD E. MYERS II
                                                      UNITED STATES DISTRICT JUDGE




           Case 5:20-cv-00462-M Document 9 Filed 10/23/20 Page 1 of 1
